

116 S4519 IS: Rent Emergencies Leave Impacts on Evicted Families Act
U.S. Senate
2020-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4519IN THE SENATE OF THE UNITED STATESAugust 10, 2020Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide mortgage relief and to provide eviction relief for renters related to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Rent Emergencies Leave Impacts on Evicted Families Act or the RELIEF Act.2.Mortgage relief(a)Short titleThis section may be cited as the COVID–19 Mortgage Relief Act.(b)Mortgage relief(1)Forbearance and foreclosure moratorium for covered mortgage loansSection 4022 of the CARES Act (15 U.S.C. 9056) is amended—(A)by striking Federally backed mortgage loan each place such term appears and inserting covered mortgage loan; and(B)in subsection (a)—(i)by amending paragraph (2) to read as follows:(2)Covered mortgage loanThe term covered mortgage loan—(A)means any credit transaction that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on—(i)a 1- to 4-unit dwelling or on residential real property that includes a 1- to 4-unit dwelling; (ii)a manufactured home; or(iii)a covered recreational vehicle; and(B)does not include a credit transaction under an open end credit plan other than a reverse mortgage.; and(ii)by adding at the end the following:(3)Covered periodThe term covered period means the 12-month period beginning on the date of enactment of this Act.(4)Covered recreational vehicleThe term covered recreational vehicle means a recreational vehicle that is—(A)rented or leased to a tenant by the owner; and(B)occupied by the tenant as the residence of the tenant.(5)Manufactured homeThe term manufactured home has the meaning given the term in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402).. (2)Automatic forbearance for delinquent borrowersSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)) is amended by inserting after paragraph (8), as added by paragraph (5) of this subsection, the following:(9)Automatic forbearance for delinquent borrowers(A)In generalNotwithstanding any other law governing forbearance relief—(i)any borrower whose covered mortgage loan became 60 days delinquent between March 13, 2020, and the date of enactment of this paragraph, and who has not already received a forbearance under subsection (b), shall automatically be granted a 60-day forbearance that begins on the date of enactment of this paragraph, provided that a borrower shall not be considered delinquent for purposes of this paragraph while making timely payments or otherwise performing under a trial modification or other loss mitigation agreement; and(ii)any borrower whose covered mortgage loan becomes 60 days delinquent between the date of enactment of this paragraph and the end of the covered period, and who has not already received a forbearance under subsection (b), shall automatically be granted a 60-day forbearance that begins on the 60th day of delinquency, provided that a borrower shall not be considered delinquent for purposes of this paragraph while making timely payments or otherwise performing under a trial modification or other loss mitigation agreement. (B)Initial extensionAn automatic forbearance provided under subparagraph (A) shall be extended for up to an additional 120 days upon the request of the borrower, oral or written, submitted to the servicer of the borrower affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.(C)Subsequent extensionA forbearance extended under subparagraph (B) shall be extended for up to an additional 180 days, up to a maximum of 360 days (including the period of automatic forbearance), upon the borrower’s request, oral or written, submitted to the borrower’s servicer affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.(D)Right to elect to continue making payments(i)In generalWith respect to a forbearance provided under this paragraph, the borrower of the covered mortgage loan may elect to continue making regular payments on the covered mortgage loan. (ii)Loss mitigationA borrower who makes an election described in clause (i) shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.(E)Right to shorten forbearance(i)In generalAt the request of a borrower, any period of forbearance provided to the borrower under this paragraph may be shortened. (ii)Loss mitigationA borrower who makes a request under clause (i) shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.(10)Automatic forbearance for certain reverse mortgage loans(A)In generalWhen any covered mortgage loan that is also a federally insured reverse mortgage loan, during the covered period, is due and payable due to the death of the last borrower or end of a deferral period or eligible to be called due and payable due to a property charge default, or if the borrower defaults on a property charge repayment plan, or if the borrower defaults for failure to complete property repairs, or if an obligation of the borrower under the Security Instrument is not performed, the mortgagee automatically shall be granted a 6-month extension of—(i)the mortgagee’s deadline to request due and payable status from the Department of Housing and Urban Development;(ii)the mortgagee’s deadline to send notification to the mortgagor or his or her heirs that the loan is due and payable;(iii)the deadline to initiate foreclosure;(iv)any reasonable diligence period related to foreclosure or the Mortgagee Optional Election;(v)if applicable, the deadline to obtain the due and payable appraisal; and(vi)any claim submission deadline, including the 6-month acquired property marketing period.(B)Forbearance periodThe mortgagee shall not request due and payable status from the Secretary of Housing and Urban Development nor initiate foreclosure during this 6-month period described in subparagraph (A), which shall be considered a forbearance period.(C)ExtensionA forbearance provided under subparagraph (B) and related deadline extension authorized under subparagraph (A) shall be extended for an additional 180 days upon—(i)the request of the borrower, oral or written, submitted to the servicer o the borrower affirming that the borrower is experiencing a financial hardship that prevents the borrower from making payments on property charges, completing property repairs, or performing an obligation of the borrower under the Security Instrument due, directly or indirectly, to the COVID–19 emergency;(ii)the request of a non-borrowing spouse, oral or written, submitted to the servicer affirming that the non-borrowing spouse has been unable to satisfy all criteria for the Mortgagee Optional Election program due, directly or indirectly, to the COVID–19 emergency, or to perform all actions necessary to become an eligible non-borrowing spouse following the death of all borrowers; or(iii)the request of a successor-in-interest of the borrower, oral or written, submitted to the servicer affirming the difficulty of the heir in satisfying the reverse mortgage loan due, directly or indirectly, to the COVID–19 emergency.(D)Curtailment of debenture interestWhere any covered mortgage loan that is also a federally insured reverse mortgage loan is in default during the covered period and subject to a prior event which provides for curtailment of debenture interest in connection with a claim for insurance benefits, the curtailment of debenture interest shall be suspended during any forbearance period provided herein..(3)Additional Foreclosure and repossession protectionsSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)) is amended—(A)in paragraph (2), by striking may not initiate any judicial or non-judicial foreclosure process, move for a foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale for not less than the 60-day period beginning on March 18, 2020 and inserting may not initiate or proceed with any judicial or non-judicial foreclosure process, schedule a foreclosure sale, move for a foreclosure judgment or order of sale, execute a foreclosure related eviction or foreclosure sale for 6 months after the date of enactment of the COVID–19 Mortgage Relief Act; and (B)by adding at the end the following:(3)Repossession moratoriumIn the case of personal property, including any recreational or motor vehicle, used as a dwelling, no person may use any judicial or non-judicial procedure to repossess or otherwise take possession of the property for the 6-month period beginning on the date of enactment of this paragraph..(4)Mortgage forbearance reformsSection 4022 of the CARES Act (15 U.S.C. 9056) is amended—(A)in subsection (b), by striking paragraphs (1), (2), and (3) and inserting the following:(1)In generalDuring the covered period, a borrower with a covered mortgage loan who has not obtained automatic forbearance pursuant to this section and who is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency may request forbearance on the covered mortgage loan, regardless of delinquency status, by—(A)submitting a request, orally or in writing, to the servicer of the covered mortgage loan; and(B)affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.(2)Duration of forbearance(A)In generalUpon a request by a borrower to a servicer for forbearance under paragraph (1), the forbearance shall be granted by the servicer for the period requested by the borrower, up to an initial length not more than 180 days, the length of which shall be extended by the servicer, at the request of the borrower for the period or periods requested, for a total forbearance period of not more than 12 months.(B)Minimum forbearance amountsFor purposes of granting a forbearance under this paragraph, a servicer may grant an initial forbearance with a term of not less than 90 days, provided that it is automatically extended for an additional 90 days unless the servicer confirms the borrower does not want to renew the forbearance or that the borrower is no longer experiencing a financial hardship that prevents the borrower from making timely mortgage payments due, directly or indirectly, to the COVID–19 emergency.(C)Right to shorten forbearance(i)In generalAt the request of a borrower, any period of forbearance described under this paragraph may be shortened. (ii)Loss mitigationA borrower who makes a request under clause (i) shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.(3)Accrual of interest or feesA servicer shall not charge a borrower any fees, penalties, or interest (beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract) in connection with a forbearance, provided that a servicer may offer the borrower a modification option at the end of a forbearance period granted hereunder that includes the capitalization of past due principal and interest and escrow payments as long as the principal and interest payment of the borrower under such modification remains at or below the contractual principal and interest payments owed under the terms of the mortgage contract before such forbearance period except as the result of a change in the index of an adjustable rate mortgage.(4)Communication with servicersAny communication between a borrower and a servicer described in this section may be made in writing or orally, at the election of the borrower.(5)Communication with borrowers with a disability(A)In generalUpon request from a borrower, servicers shall communicate with borrowers who have a disability in the preferred method of communication of the borrower. (B)DefinitionIn this paragraph, the term disability has the meaning given the term—(i)handicap in section 802 of the Fair Housing Act (42 U.S.C. 3602);(ii)in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102); or(iii)section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705.; and(B)in subsection (c), by amending paragraph (1) to read as follows:(1)No documentation requiredA servicer of a covered mortgage loan shall not require any documentation with respect to a forbearance under this section other than the oral or written affirmation of the borrower to a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency. An oral request for forbearance and oral affirmation of hardship by the borrower shall be sufficient for the borrower to obtain or extend a forbearance..(5)Other servicer requirements during forbearanceSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)), as amended by paragraph (3) of this subsection, is amended by adding at the end the following:(4)Forbearance terms noticeWithin 30 days of a servicer of a covered mortgage loan providing forbearance to a borrower under subsection (b) or paragraph (9) or (10), or 10 days if the forbearance is for a term of less than 60 days, but only where the forbearance was provided in response to a request by the borrower for forbearance or when an automatic forbearance was initially provided under paragraph (9) or (10), and not when an existing forbearance is automatically extended, the servicer shall provide the borrower with a notice in accordance with the terms in paragraph (5).(5)Contents of noticeThe written notice required under paragraph (4) shall state in plain language—(A)the specific terms of the forbearance;(B)the beginning and ending dates of the forbearance;(C)that the borrower is eligible for not more than 12 months of forbearance;(D)that the borrower may request an extension of the forbearance unless the borrower will have reached the maximum period at the end of the forbearance;(E)that the borrower may request that the initial or extended period be shortened at any time;(F)that the borrower should contact the servicer before the end of the forbearance period;(G)a description of the loss mitigation options that may be available to the borrower at the end of the forbearance period based on the specific covered mortgage loan of the borrower;(H)information on how to find a housing counseling agency approved by the Department of Housing and Urban Development;(I)in the case of a forbearance provided pursuant to paragraph (9) or (10), that the forbearance was automatically provided and how to contact the servicer to make arrangements for further assistance, including any renewal; and(J)where applicable, that the forbearance is subject to an automatic extension, including the terms of any such automatic extensions and when any further extension would require a borrower request.(6)Treatment of escrow accountsDuring any forbearance provided under this section, a servicer shall pay or advance funds to make disbursements in a timely manner from any escrow account established on the covered mortgage loan.(7)Notification for borrowersDuring the period beginning on the date that is 90 days after the date of the enactment of this paragraph and ending on the last day of the covered period, each servicer of a covered mortgage loan shall be required to—(A)make available in a clear and conspicuous manner on their web page accurate information, in English and in the top 10 most widely spoken languages used by limited English proficient borrowers, for borrowers regarding the availability of forbearance as provided under subsection (b); and(B)notify every borrower whose payments on a covered mortgage loan are delinquent in any oral communication with or to the borrower that the borrower may be eligible to request forbearance as provided under subsection (b), except that such notice shall not be required if the borrower already has requested forbearance under subsection (b).(8)Certain treatment under RESPAAs long as a payment of a borrower on a covered mortgage loan was not more than 30 days delinquent on March 13, 2020, a servicer may not deem the borrower as delinquent while a forbearance granted under subsection (b) is in effect for purposes of the application of sections 6 and 10 of the Real Estate Settlement Procedures Act (12 U.S.C. 2605, 2609) and any applicable regulations..(6)Post-forbearance loss mitigation(A)Amendment to CARES ActSection 4022 of the CARES Act (15 U.S.C. 9056) is amended by adding at the end the following:(d)Post-Forbearance loss mitigation(1)Notice of availability of additional forbearanceWith respect to any covered mortgage loan as to which forbearance under this section has been granted and not otherwise extended, including by automatic extension, a servicer shall, not later than 30 days before the end of the forbearance period, in writing, notify the borrower that additional forbearance may be available and how to request such forbearance, except that no such notice is required where the borrower already has requested an extension of the forbearance period, is subject to automatic extension pursuant to subsection (b)(2)(B), or no additional forbearance is available.(2)Loss mitigation offer before expiration of forbearanceNot later than 30 days before the end of any forbearance period that has not been extended or 30 days after a request by a consumer to terminate the forbearance, which time shall be before the servicer initiates or engages in any foreclosure activity listed in subsection (c)(2), including incurring or charging to a borrower any fees or corporate advances related to a foreclosure, the servicer shall, in writing—(A)offer the borrower a loss mitigation option, without the charging of any fees or penalties other than interest, such that the principal and interest payment of the borrower remains the same as it was prior to the forbearance, subject to any adjustment of the index pursuant to the terms of an adjustable rate mortgage, and that—(i)defers the payment of total arrearages, including any escrow advances, to the end of the existing term of the loan, without the charging or collection of any additional interest on the deferred amounts; or(ii)extends the term of the mortgage loan, and capitalizes, defers, or forgives all escrow advances and other arrearages,provided, however, that the servicer may offer the borrower a loss mitigation option that reduces the principal and interest payment on the loan and capitalizes, defers, or forgives all escrow advances or arrearages if the servicer has information indicating that the borrower cannot resume the pre-forbearance mortgage payments; and (B)concurrent with the loss mitigation offer in subparagraph (A), notify the borrower that the borrower has the right to be evaluated for other loss mitigation options if the borrower is not able to make the payment under the option offered in subparagraph (A).(3)Evaluation for loss mitigation prior to foreclosure initiationBefore a servicer may initiate or engage in any foreclosure activity listed in subsection (c)(2), including incurring or charging to a borrower any fees or corporate advances related to a foreclosure on the basis that the borrower has failed to perform under the loss mitigation offer in paragraph (2)(A) within the first 90 days after the option is offered, including a failure to accept the loss mitigation offer in paragraph (2)(A), the servicer shall—(A)unless the borrower has already submitted a complete application that the servicer is reviewing—(i)notify the borrower in writing of the documents and information, if any, needed by the servicer to enable the servicer to consider the borrower for all available loss mitigation options; and(ii)exercise reasonable diligence to obtain the documents and information needed to complete the loss mitigation application of the borrower; and(B)upon receipt of a complete application or if, despite the exercise by the servicer of reasonable diligence, the loss mitigation application remains incomplete 60 days after the notice in paragraph (2)(A) is sent—(i)conduct an evaluation of the complete or incomplete loss mitigation application without reference to whether the borrower has previously submitted a complete loss mitigation application; and(ii)offer the borrower all available loss mitigation options for which the borrower qualifies under applicable investor guidelines, including guidelines regarding required documentation.(4)Effect on future requests for loss mitigation reviewAn application, offer, or evaluation for loss mitigation under this section shall not be the basis for the denial of an application of a borrower as duplicative or for a reduction in the appeal rights of the borrower under Regulation X in part 1024 of title 12, Code of Federal Regulations, in regard to any loss mitigation application submitted after the servicer has complied with the requirements of paragraphs (2) and (3).(5)Safe harborAny loss mitigation option authorized by the Federal National Mortgage Association, the Federal Home Loan Corporation, or the Federal Housing Administration shall be deemed to comply with the requirements of paragraph (1)(B) if the loss mitigation option—(A)defers the payment of total arrearages, including any escrow advances, to the end of the existing term of the loan, without the charging or collection of any additional interest on the deferred amounts; or(B)extends the term of the mortgage loan, and capitalizes, defers, or forgives all escrow advances and other arrearages, without the charging of any fees or penalties beyond interest on any amount capitalized into the loan principal.(6)Home retention options for certain reverse mortgage loans(A)In generalFor a covered mortgage loan that is also a federally insured reverse mortgage loan, the conduct of a servicer shall be deemed to comply with this section, provided that if the loan is eligible to be called due and payable due to a property charge default, the mortgagee shall, as a precondition to sending a due and payable request to the Secretary or initiating or continuing a foreclosure process—(i)make a good faith effort to communicate with the borrower regarding available home retention options to cure the property charge default, including encouraging the borrower to apply for home retention options; and(ii)consider the borrower for all available home retention options as allowed by the Secretary.(B)Permissible repayment plansThe Secretary shall amend the allowable home retention options of the Secretary to permit a repayment plan of not more than 120 months in length, and to permit a repayment plan without regard to prior defaults on repayment plans.(C)Limitation on interest curtailmentThe Secretary may not curtail interest paid to mortgagees who engage in loss mitigation or home retention actions through interest curtailment during such loss mitigation or home retention review or during the period when a loss mitigation or home retention plan is in effect and ending 90 days after any such plan terminates..(B)Amendment to Housing Act of 1949Section 505 of the Housing Act of 1949 (42 U.S.C. 1475) is amended—(i)by striking the section heading and inserting Loss Mitigation and Foreclosure Procedures;(ii)in subsection (a), by striking the section designation and all that follows through During any and inserting the following:505.(a)Moratorium(1)In determining the eligibility of a borrower for relief eligibility for relief, the Secretary shall make all eligibility decisions based on the household income, expenses, and circumstances of the borrower.(2)During any;(iii)by redesignating subsection (b) as subsection (c); and(iv)by inserting after subsection (a) the following:(b)Loan Modification(1)Notwithstanding any other provision of this title, for any loan made under section 502 or 504, the Secretary may modify the interest rate and extend the term of such loan for up to 30 years from the date of such modification.(2)At the end of any moratorium period granted under this section or under the COVID–19 Mortgage Relief Act, the Secretary shall determine whether the borrower can reasonably resume making principal and interest payments after the Secretary modifies the loan obligation of the borrower obligations in accordance with paragraph (1)..(7)Multifamily Mortgage ForbearanceSection 4023 of the CARES Act (15 U.S.C. 9057) is amended—(A)in the section heading, by striking Federally backed loans;(B)by striking Federally backed multifamily mortgage loan each place that term appears and inserting multifamily mortgage loan;(C)in subsection (b), by striking during and inserting due, directly or indirectly, to;(D)in subsection (c)(1)—(i)in subparagraph (A), by adding and at the end; and(ii)by striking subparagraphs (B) and (C) and inserting the following:(B)provide the forbearance for up to the end of the period described in section 4024(b).; (E)by redesignating subsection (f) as subsection (g);(F)by inserting after subsection (e) the following:(f)Treatment after forbearance(1)In generalWith respect to a multifamily mortgage loan provided a forbearance under this section, the servicer of the loan—(A)shall provide the borrower with a 12-month period beginning at the end of the forbearance to become current on the payments under the loan;(B)may not charge any late fees, penalties, or other charges with respect to payments on the loan that were due during the forbearance period, if the payments are made before the end of the 12-month period; and(C)may not report any adverse information to a credit rating agency (as defined in section 603 of the Fair Credit Reporting Act (12 U.S.C. 1681a)) with respect to any payments on the loan that were due during the forbearance period, if the payments are made before the end of the 12-month period.(2)PenaltyA violation of paragraph (1)(C) shall be treated as a violation of the Fair Credit Reporting Act (15 U.S.C. 1601 et seq.) for purposes of subsections (a) and (b) of section 621 of that Act (15 U.S.C. 1681s) (relating to administrative enforcement by Federal agencies).; and(G)in subsection (g), as so redesignated—(i)in paragraph (2)—(I)in the paragraph heading, by striking Federally backed multifamily and inserting Multifamily;(II)by striking that— and all that follows through (A) is secured by and inserting that is secured by;(III)by striking ; and and inserting a period; and(IV)by striking subparagraph (B); and(ii)by amending paragraph (5) to read as follows:(5)Covered periodThe term covered period has the meaning given the term in section 4022(a)(3). .(8)Renter protections during forbearance periodA borrower that receives a forbearance pursuant to section 4022 or 4023 of the CARES Act (15 U.S.C. 9056 or 9057) may not, for the duration of the forbearance—(A)evict, initiate, or file and execute the eviction of a tenant solely for nonpayment of rent or other fees or charges; or(B)charge any late fees, penalties, or other charges to a tenant for late payment of rent.(9)Extension of GSE Patch(A)Non-applicability of existing sunsetSection 1026.43(e)(4)(iii)(B) of title 12, Code of Federal Regulations, shall have no force or effect.(B)Extended sunsetThe special rules in section 1026.43(e)(4) of title 12, Code of Federal Regulations, shall apply to covered transactions consummated prior to June 1, 2022, or such later date as the Director of the Bureau of Consumer Financial Protection may determine, by rule.(10)Servicer safe harbor from investor liability(A)Safe harbor(i)In generalA servicer of covered mortgage loans or multifamily mortgage loans—(I)shall be deemed not to have violated any duty or contractual obligation owed to investors or other parties regarding those mortgage loans on account of offering or implementing in good faith forbearance during the covered period or offering or implementing in good faith post-forbearance loss mitigation (including after the expiration of the covered period) in accordance with the terms of sections 4022 and 4023 of the CARES Act (15 U.S.C. 9056, 9057) to borrowers, respectively, on covered or multifamily mortgage loans that the servicer services; and(II)shall not be liable to any party who is owed such a duty or obligation or subject to any injunction, stay, or other equitable relief to such party on account of such offer or implementation of forbearance or post-forbearance loss mitigation.(ii)Other personsAny person, including a trustee of a securitization vehicle or other party involved in a securitization or other investment vehicle, who in good faith cooperates with a servicer of covered or multifamily mortgage loans held by that securitization or investment vehicle to comply with the terms of section 4022 and 4023 of the CARES Act (15 U.S.C. 9056, 9057), respectively, to borrowers on covered or multifamily mortgage loans owned by the securitization or other investment vehicle shall not be liable to any party who is owed such a duty or obligation or subject to any injunction, stay, or other equitable relief to such party on account of the cooperation of the servicer with an offer or implementation of forbearance during the covered period or post-forbearance loss mitigation, including after the expiration of the covered period.(B)Standard industry practiceDuring the covered period, notwithstanding any contractual restrictions, it is deemed to be standard industry practice for a servicer to offer forbearance or loss mitigation options in accordance with the terms of sections 4022 and 4023 of the CARES Act (15 U.S.C. 9056, 9057) to borrowers, respectively, on all covered or multifamily mortgage loans serviced by the servicer.(C)Rule of constructionNothing in this paragraph may be construed as affecting the liability of a servicer or other person for actual fraud in the servicing of a mortgage loan or for the violation of a State or Federal law.(D)DefinitionsIn this paragraph:(i)Covered mortgage loanThe term covered mortgage loan has the meaning given the term in section 4022(a) of the CARES Act (15 U.S.C. 9056(a)).(ii)Covered periodThe term covered period  has the meaning given that term in section 4023(g) of the CARES Act (15 U.S.C. 9057(g)).(iii)Multifamily mortgage loanThe term multifamily mortgage loan has the meaning given the term in section 4023(g) of the CARES Act (15 U.S.C. 9057(g)).(iv)ServicerThe term servicer—(I)has the meaning given the term in section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)); and(II)means a master servicer and a subservicer, as those terms are defined in section 1024.31 of title 12, Code of Federal Regulations.(v)Securitization vehicleThe term securitization vehicle has the meaning given that term in section 129A(f) of the Truth in Lending Act (15 U.S.C. 1639a(f)).(11)Amendments to National Housing ActSection 306(g)(1) of the National Housing Act (12 U.S.C. 1721(g)(1)) is amended—(A)in the fifth sentence, by inserting after issued the following: , subject to any pledge or grant of security interest of the Federal Reserve under section 4003(a) of the CARES Act (15 U.S.C. 9042(a)) and to any such mortgage or mortgages or any interest therein and the proceeds thereon, which the Association may elect to approve; and(B)in the sixth sentence—(i)by striking or (C) and inserting (C); and(ii)by inserting before the period the following: , or (D) its approval and honoring of any pledge or grant of security interest of the Federal Reserve under section 4003(a) of the CARES Act (15 U.S.C. 9042(a)) and to any such mortgage or mortgages or any interest therein and proceeds thereon..(12)Bankruptcy protections(A)Bankruptcy Protections for Federal Coronavirus Relief PaymentsSection 541(b) of title 11, United States Code, is amended—(i)in paragraph (9), in the matter following subparagraph (B), by striking or;(ii)in paragraph (10)(C), by striking the period at the end and inserting ; or; and(iii)by inserting after paragraph (10) the following:(11)payments made under Federal law relating to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus disease 2019 (COVID–19)..(B)Protection Against Discriminatory Treatment of Homeowners in BankruptcySection 525 of title 11, United States Code, is amended by adding at the end the following:(d)A person may not be denied any forbearance, assistance, or loan modification relief made available to borrowers by a mortgage creditor or servicer because the person is or has been a debtor, or has received a discharge, in a case under this title..(C)Increasing the Homestead ExemptionSection 522 of title 11, United States Code, is amended—(i)in subsection (d)(1), by striking $15,000 and inserting $100,000; and(ii)by adding at the end the following:(r)Notwithstanding any other provision of applicable nonbankruptcy law, a debtor in any State may exempt from property of the estate the property described in subsection (d)(1) not to exceed the value in subsection (d)(1) if the exemption for such property permitted by applicable nonbankruptcy law is lower than that amount..(D)Effect of Missed Mortgage Payments on DischargeSection 1328 of title 11, United States Code, is amended by adding at the end the following:(i)A debtor shall not be denied a discharge under this section because, as of the date of discharge, the debtor did not make 6 or fewer payments directly to the holder of a debt secured by real property.(j)Notwithstanding subsections (a) and (b), upon the debtor’s request, the court shall grant a discharge of all debts provided for in the plan that are dischargeable under subsection (a) if the debtor—(1)has made payments under a confirmed plan for at least 1 year; and(2)who is experiencing or has experienced a material financial hardship due, directly or indirectly, to the Coronavirus disease 2019 (COVID–19) pandemic..(E)Expanded eligibility for chapter 13Section 109(e) of title 11, United States Code, is amended—(i)by striking $250,000 each place the term appears and inserting $850,000; and(ii)by striking $750,000 each place the term appears and inserting $2,600,000.(F)Extended Cure Period for Homeowners Harmed by COVID–19 Pandemic(i)In generalChapter 13 of title 11, United States Code, is amended by adding at the end thereof the following: 1331.Special provisions related to COVID–19 pandemic(a)Notwithstanding subsections (b)(2) and (d) of section 1322, if the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the Coronavirus disease 2019 (COVID–19) pandemic, a plan may provide for the curing of any default within a reasonable time, not to exceed 7 years after the time that the first payment under the original confirmed plan was due, and maintenance of payments while the case is pending on any unsecured claim or secured claim on which the last payment is due after the expiration of such time. Any such plan provision shall not affect the applicable commitment period under section 1325(b).(b)For purposes of sections 1328(a) and 1328(b), any cure or maintenance payments under subsection (a) that are made after the end of the period during which the plan provides for payments (other than payments under subsection (a)) shall not be treated as payments under the plan.(c)Notwithstanding section 1329(c), a plan modified under section 1329 at the debtor’s request may provide for cure or maintenance payments under subsection (a) over a period that is not longer than 7 years after the time that the first payment under the original confirmed plan was due.(d)Notwithstanding section 362(c)(2), during the period after the debtor receives a discharge and the period during which the plan provides for the cure of any default and maintenance of payments under the plan, section 362(a) shall apply to the holder of a claim for which a default is cured and payments are maintained under subsection (a) and to any property securing such claim.(e)Notwithstanding section 1301(a)(2), the stay of section 1301(a) terminates upon the granting of a discharge under section 1328 with respect to all creditors other than the holder of a claim for which a default is cured and payments are maintained under subsection (a)..(ii)Table of contentsThe table of sections of chapter 13, title 11, United States Code, is amended by adding at the end thereof the following: Sec. 1331. Special provisions related to COVID–19 pandemic..(iii)ApplicationThe amendments made by this paragraph shall apply only to any case under title 11, United States Code, commenced or pending during the 3-year period beginning on the date of enactment of this Act in which a plan under chapter 13 of title 11, United States Code, was not confirmed before March 27, 2020. (13)Liquidity for mortgage servicers and residential rental property owners(A)In generalSection 4003 of the CARES Act (15 U.S.C. 9042) is amended by adding at the end the following:(i)Liquidity for mortgage servicers(1)In generalSubject to paragraph (2), the Secretary shall ensure that servicers of covered mortgage loans (as defined in section 4022) and multifamily mortgage loans (as defined in section 4023) are provided—(A)the opportunity to participate in the loans, loan guarantees, or other investments made by the Secretary under this section; and(B)with access to such opportunities under equitable terms and conditions regardless of their size.(2)Mortgage servicer eligibilityIn order to receive assistance under subsection (b)(4), a mortgage servicer shall—(A)demonstrate that the mortgage servicer has established policies and procedures to use such funds only to replace funds used for borrower assistance, including to advance funds as a result of forbearance or other loss mitigation provided to borrowers;(B)demonstrate that the mortgage servicer has established policies and procedures to provide forbearance, post-forbearance loss mitigation, and other assistance to borrowers in compliance with the terms of section 4022 or 4023, as applicable;(C)demonstrate that the mortgage servicer has established policies and procedures to ensure that forbearance and post-forbearance assistance is available to all borrowers in a non-discriminatory fashion and in compliance with the Fair Housing Act (42 U.S.C. 3601 et seq.), the Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.), and other applicable fair housing and fair lending laws; and(D)comply with the limitations on compensation set forth in section 4004.(3)Mortgage servicer requirementsA mortgage servicer receiving assistance under subsection (b)(4) may not, while the servicer is under any obligation to repay funds provided or guaranteed under this section—(A)pay dividends with respect to the common stock of the mortgage servicer or purchase an equity security of the mortgage servicer or any parent company of the mortgage servicer if the security is listed on a national securities exchange, except to the extent required under a contractual obligation that is in effect on the date of enactment of this subsection; or (B)prepay any debt obligation..(B)Credit facility for residential rental property owners(i)In generalThe Board of Governors of the Federal Reserve System shall—(I)establish a facility, using amounts made available under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)), to make long-term, low-cost loans to residential rental property owners as to temporarily compensate such owners for documented financial losses caused by reductions in rent payments; and(II)defer such owners’ required payments on such loans until after 6 months after the date of enactment of this Act.(ii)RequirementsA borrower that receives a loan under this subparagraph may not, for the duration of the loan—(I)evict, initiate, or file and execute the eviction of a tenant solely for nonpayment of rent or other fees or charges;(II)charge any late fees, penalties, or other charges to a tenant for late payment of rent; and(III)with respect to a person or entity described in clause (iv), discriminate on the basis of source of income.(iii)Report on residential rental property ownersThe Board of Governors of the Federal Reserve System shall issue a report to Congress containing the following, with respect to each property owner receiving a loan under this subparagraph:(I)The number of borrowers that received assistance under this subparagraph.(II)The average total loan amount that each borrower received.(III)The total number of rental units that each borrower owned.(IV)The average rent charged by each borrower.(iv)Report on large residential rental property ownersThe Board of Governors shall issue a report to Congress that identifies any person or entity that in aggregate owns or holds a controlling interest in any entity that, in aggregate, owns—(I)more than 100 rental units that are located within a single metropolitan statistical area;(II)more than 1,000 rental units in the United States; or(III)rental units in 3 or more States.(C)Mortgage performance dataSection 4003(c) of the CARES Act (15 U.S.C. 9042(c)) is amended by adding at the end the following:(4)Mortgage performance data(A)Monthly report(i)In generalA servicer of a residential mortgage loan receiving a loan, loan guarantee, or any other investment under this section shall, beginning in the first month in which the loan, loan guarantee, or investment was received, collect and provide loan-level data to the Bureau of Consumer Financial Protection on a monthly basis with respect all residential mortgage loans serviced by the servicer.(ii)ContentsEach monthly report required under this subparagraph shall contain identifying information and loan performance data for the most recent month as well as cumulative data since the servicer began reporting under this paragraph.(iii)Time period for reportsReports under this paragraph shall be provided by a servicer every month in which a loan, loan guarantee, or any other investment under this section has been received and for 2 years following such receipt.(B)Identifying informationEach monthly report required under subparagraph (A) shall include the following loan-level identifying information:(i)Demographic data, for each borrower, including race, ethnicity, sex, and age.(ii)The location of the property, including by State, metropolitan statistical area, postal code, census tract, and metropolitan division, if applicable.(iii)Loan origination information, including original unpaid principal balance, original interest rate, first payment date, original loan term, and lien status (first or subordinate).(iv)Loan type and type of loan purchaser, as described in section 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) and the rules issued to carry out that section.(C)Loan performance dataEach monthly report required under subparagraph (A) shall include the following loan-level loan performance data:(i)Current loan information, including current actual unpaid principal balance, current interest rate, current loan delinquency status (based on the number of days the borrower is delinquent in payments based on the due date of the last paid loan payment), loan performance status (including current, forbearance, repayment plan, referred to foreclosure, trial modification, permanent modification, or foreclosed), and the date of the event leading to such status.(ii)Loss mitigation information, including—(I)whether the loan is currently being evaluated for loss mitigation, and if so the date upon which the current loss mitigation process was initiated and the date of complete application, if any;(II)the disposition of any previous loss mitigation evaluation reported pursuant to subclause (I) and the date of disposition, including—(aa)denied;(bb)temporary or short-term agreement, such as a repayment agreement or forbearance, and the length of such agreement (in months);(cc)trial loan modification;(dd)permanent loan modification; or(ee)other type of loss mitigation; and(III)for each permanent modification—(aa)whether the permanent modification included 1 or more of—(AA)additions of delinquent payments and fees to loan balances;(BB)interest rate reductions and freezes;(CC)term extensions;(DD)reductions of principal; or(EE)deferrals of principal; and(bb)whether the total monthly principal and interest payment, as a result of the permanent modification—(AA)increased;(BB)remained the same;(CC)decreased less than 10 percent;(DD)decreased between 10 and 20 percent; or(EE)decreased 20 percent or more.(D)Forbearance dataEach monthly report required under subparagraph (A) shall include, with respect to each loan for which a forbearance has been reported under subparagraph (C)(i), forbearance-specific data, including—(i)the total months of total forbearance granted to date; and(ii)the number of renewals of forbearance to date.(E)Public availability of aggregate data(i)In generalUsing data submitted by servicers under this paragraph, the Director of the Bureau of Consumer Financial Protection shall make available aggregate data by servicer for each State, metropolitan statistical area, and metropolitan division, as defined by the Office of Management and Budget. Such aggregate data shall be provided monthly by the Director to Congress and posted on the website of the Bureau of Consumer Financial Protection.(ii)Exception for certain personally identifiable dataIf aggregate data described under clause (i) is nonetheless reasonably personally identifiable, the Director may report the aggregate data by servicer on the next larger geographic unit (such that, for example, data would not be reported by municipal division but only by metropolitan statistical area and State).(F)ImplementationThe Director of the Bureau of Consumer Financial Protection shall, within 60 days of the date of enactment of this paragraph, and in consultation with the Director of the Federal Housing Finance Agency and the Comptroller of the Currency, prescribe the format and method of submission of the data required under this paragraph. The Director of the Bureau may prescribe rules for the collection of the data in order to ensure accuracy, transparency, and complete data collection, including the collection and reporting of additional data elements, but may not require reporting of fewer data elements than prescribed by this paragraph nor less frequent reporting than required by this paragraph. (G)DefinitionsIn this paragraph:(i)Residential mortgage loanThe term residential mortgage loan has the meaning given the term in section 103 of the Truth in Lending Act (15 U.S.C. 1602). (ii)ServicerThe term servicer has the meaning given the term in section 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605)..(14)Small property owner grant program(A)DefinitionsIn this paragraph:(i)COVID–19 emergency periodThe term COVID–19 emergency period means the period in which the national emergency concerning the novel Coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) is in effect.(ii)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(iii)Small property ownerThe term small property owner means an owner of not more than 10 residential properties.(B)Grant programThe Secretary shall establish a program to award grants to State and local housing finance agencies to provide assistance to small property owners.(C)Eligible small property ownersTo be eligible for assistance provided under this paragraph, a small property owner shall submit proof of hardship to the State or local housing finance agency, as applicable, which shall provide that, during the COVID–19 emergency period—(i)tenants of dwelling units in the residential properties owned by the small property owner have been unable to pay rent; and(ii)the small property owner has not evicted any such tenants.(D)Prohibitions(i)Private equity, real estate, or venture capital firmsAny private equity firm, real estate firm, or venture capital firm that has accepted funding from an investment company, as such term is defined in section 3(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(a)), shall not be eligible for—(I)a grant under this section; or(II)a loan, loan guarantee, or other investment made by the Secretary of the Treasury under section 4003 of the CARES Act (15 U.S.C. 9042), as amended by this section.(ii)Undeveloped or uninhabited propertiesA small property owner may not receive any funds under this paragraph with respect to any undeveloped property, plot of land, or uninhabited property owned by the small property owner. (iii)Rent paymentsA small property owner that receives a grant with respect to a property under this paragraph may not require tenants of the property to make rental payments for the duration of the grant.(E)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $1,000,000,000 for fiscal year 2020, to remain available until September 30, 2021, to carry out this paragraph.3.Expanded eviction relief for renters under the CARES ActSection 4024 of the CARES Act (15 U.S.C. 9058) is amended—(1)in subsection (a)—(A)by amending paragraph (1) to read as follows:(1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant—(A)pursuant to a residential lease; or(B)without a lease or with a lease terminable under State law.;(B)by striking paragraphs (2), (4), and (5); (C)by redesignating paragraph (3) as paragraph (2); and(D)in paragraph (2)(B), as so redesignated—(i)by striking includes houses and inserting the following: includes—(i)houses;(ii)in clause (i), as so designated, by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(ii)a manufactured home, as defined in section 4022; and(iii)a covered recreational vehicle, as defined in section 4022.; and(2)in subsection (b), by striking 120-day period and inserting 365-day period.. 4.Renter's and homeowner's rights(a)DefinitionsIn this section:(1)Covered dwellingThe term covered dwelling has the meaning given the term in section 4024 of the CARES Act (15 U.S.C. 9058).(2)COVID–19 emergency periodThe term COVID–19 emergency period means the period in which the national emergency concerning the novel Coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) is in effect. (3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(4)StateThe term State means any State of the United States, the District of Columbia, any territory of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(b)Grant program To provide tenants with right to attorney(1)In generalThe Secretary shall provide grants to States that provide a right to legal assistance for tenants facing eviction in housing courts in violation of the eviction moratorium described in section 4024 of the CARES Act (15 U.S.C. 9058).(2)ReportA State that receives a grant under this section shall provide to the Secretary periodic reports on the use of funds under the grant.(3)Rule of constructionNothing in this subsection shall be construed as modifying, limiting, or superseding the operation of any provision of an enumerated Federal consumer law that relates to the authority of a State attorney general or State regulator to enforce such Federal law.(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $25,000,000 for fiscal year 2020, to remain available until expended, to make grants under this subsection.(c)Private right of actionA tenant that resides in any covered dwelling may bring a civil action against a landlord or managing agent for injunctive relief, direct money damages, or other relief if the landlord or managing agent is in violation of Federal, State, or local eviction moratorium laws, including under section 4024 of the CARES Act (15 U.S.C. 9058).(d)RepaymentA residential tenant of a covered dwelling unit or a commercial tenant may repay any unpaid rent during the COVID–19 emergency period—(1)over an 18-month period, with respect to a residential tenant, beginning on the date of enactment of this Act; or(2)over a 3-month period, with respect to a commercial tenant, beginning on the date of enactment of this Act.(e)Credit reportingThe Fair Credit Reporting Act (15 U.S.C. 1601 et seq.) is amended—(1)in section 605(a), by adding at the end the following:(9)Any eviction, unpaid rent, or other debt with respect to a consumer occurring during the covered period, as defined in section 623(a)(1)(G).; and(2)in section 623(a)(1) (15 U.S.C. 1681s–2), by adding at the end the following:(G)Reporting of evictions or unpaid rent during COVID–19 pandemic(i)DefinitionsIn this subparagraph, term covered period has the meaning given the term in subparagraph (F).(ii)Prohibition on reportingA landlord of any residential dwelling, including a manufactured home or a covered recreational vehicle (as those terms are defined in section 4022 of the CARES Act (15 U.S.C. 9056)) shall not report any eviction, unpaid rent, or other debt occurring during the covered period with respect to a consumer to any furnisher or consumer reporting agency..(f)Rent increasesThe owner or management company of a covered dwelling (as defined in section 4024 of the CARES Act (15 U.S.C. 9058) or any servicer of a covered mortgage loan (as defined in section 4022 of the CARES Act (15 U.S.C. 9056)) shall not, during the 1-year period following the date of enactment of this Act, increase the rent on any dwelling unit of such a covered dwelling in an amount that is more than the rate of inflation. (g)Allocation of funds for housing legal aid and housing counseling(1)Housing legal aid(A)In generalThe Secretary shall provide grants to housing legal aid organizations that target services to minority and low- and moderate-income (as defined by the Secretary) homeowners, renters, individuals experiencing homelessness, and individuals at risk of experiencing homelessness or provide those services in neighborhoods in the United States with high concentrations of those individuals.(B)ReportA housing legal aid organization that receives a grant under this subsection shall provide to the Secretary periodic reports on the use of funds under the grant. (C)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for fiscal year 2020, to remain available until expended, $500,000,000 for grants provided under this paragraph for housing legal aid services.(2)Housing counseling(A)Authorization of appropriationsThere is authorized to be appropriated to the Neighborhood Reinvestment Corporation established under the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101 et seq.) $700,000,000 for fiscal year 2020, which shall remain available until September 30, 2023, to provide funds to counseling organizations for housing counseling services.(B)Eligible usesSubject to subparagraph (C), amounts made available under subparagraph (A) may be used in such amounts as the Neighborhood Reinvestment Corporation determines for the costs of—(i)public education and outreach;(ii)direct services, including the full range of services provided by housing counselors to assist homeowners, including manufactured homeowners, regardless of financing type, renters, individuals experiencing homelessness, and individuals at risk of homelessness, including the practices, tools, and innovations in foreclosure mitigation that were utilized in the National Foreclosure Mitigation Counseling Program, and financial capability, credit counseling, homeless counseling, and rental counseling;(iii)equipment and technology, including broadband internet and equipment upgrades needed to ensure timely and effective service delivery;(iv)training, including capacitating housing counseling staff in various modes of counseling, including rental and foreclosure, delivery of remote counseling utilizing improved technology, enhanced network security, and supportive options for the delivery of client services; and(v)administration and oversight of the grant program in accordance with the rate of the Corporation for program administration. (C)Prioritization of housing counseling servicesOf amounts made available under subparagraph (A), not less than 40 percent shall be provided to counseling organizations that target counseling services to minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness or provide such services in neighborhoods with high concentrations of minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness. (h)Notice of eviction after the conclusion of the moratoriumOn and after the date on which the eviction moratorium under 4024 of the CARES Act (15 U.S.C. 9058) expires, the owner of a covered dwelling (as defined in that section) shall provide notice to a tenant not less than 120 days before filing an eviction against the tenant.(i)TaxabilityFor purposes of the Internal Revenue Code of 1986, any amount which (but for a provision of this Act or an amendment made by this Act) would be includible in gross income of a person by reason of forgiveness of a required rent or mortgage payment shall be excluded from gross income.5.Assistance for home energy service and household drinking water and wastewater services(a)DefinitionsIn this section:(1)Home energy serviceThe term home energy service means a service to provide home energy, as such term is defined in section 2603 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8622), and electric service, as that term is used in the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.). (2)Household drinking water and wastewater servicesThe term household drinking water and wastewater services has the meaning given that term in section 1459A(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(a)(2)). (3)Indian TribeThe term Indian Tribe—(A)used with respect to assistance for home energy, means—(i)an Indian tribe within the meaning of section 2604(d) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(d)); and (ii)an entity that is eligible to receive funds under that section on behalf of an Indian tribe described in clause (i); and(B)used with respect to assistance for household drinking water and wastewater services, means any Indian Tribe, band, group, or community recognized by the Secretary of the Interior and exercising governmental authority over a Federal Indian reservation, as defined in section 518(h) of the Federal Water Pollution Control Act (33 U.S.C. 1377).(4)MunicipalityThe term municipality has the meaning given such term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).(5)Public health emergencyThe term public health emergency means the public health emergency described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(6)Public health emergency periodThe term public health emergency period has the meaning given the term emergency period in that section 1135(g)(1)(B).(7)Public water systemThe term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). (8)SecretaryThe term Secretary means the Secretary of Health and Human Services. (9)StateThe term State means—(A)any of the 50 States, and the District of Columbia; and (B)the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. (b)Assistance for Low-Income householdsThe Secretary shall make grants from allotments and payments described in subsection (d) to States and Indian Tribes to assist low-income households, particularly those with the lowest incomes, that pay a high proportion of household income for home energy service and household drinking water and wastewater services. Half of the funds for each such grant shall be made available from funds appropriated under subsection (k)(1), and half from funds appropriated under subsection (k)(2).(c)Use of LIHEAP resourcesIn carrying out this section, the Secretary, States, and Indian Tribes, as applicable, shall use the existing (as of the date of implementation) systems in place to carry out the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) as the Secretary determines appropriate.(d)Allotments(1)StatesThe Secretary shall allot to each State an amount that bears the same relationship to the funds appropriated under this section and available for carrying out this subsection as the number of individuals with a household income of less than 200 percent of the poverty line in that State bears to the total number of such individuals in all States.(2)Indian tribesAt the request of an Indian Tribe in a State, the Secretary shall reserve, from the amount that would otherwise be payable to such State from the allotment under paragraph (1) for the fiscal year involved, a payment for the Indian Tribe in a sum determined to be appropriate by the Secretary. (3)Notification to congressNot later than 15 days after determining the amounts of allotments and payments for States and Indian Tribes pursuant to this subsection, and prior to making grants under this section, the Secretary shall notify Congress of such amounts. (e)RequirementsEach State or Indian Tribe desiring to receive a grant under this section shall agree to—(1)establish or maintain in effect a moratorium policy to ensure that no home energy service, household drinking water service, or wastewater service to an individual or household, that is regulated or provided by the State or Indian Tribe or subrecipient of grant funds from the State or Tribe, shall be or remain disconnected (including interrupted) until the end of the period of the applicable repayment plan described in paragraph (2)(B); and (2)ensure that the moratorium policy provides, and requires a subrecipient of grant funds to provide—(A)for a waiver of applicable interest or penalties on a late payment for home energy, household drinking service, or wastewater service, if the late payment is related to an arrearage that occurred during the public health emergency period; and(B)for a repayment plan of at least 18 months in duration, beginning on the last date of the public health emergency period, based on the household income of the household involved, for any remaining late payment described in subparagraph (A) that is not covered by funding provided under this section.(f)Use of fundsA State or Indian Tribe that receives a grant under this Act shall use the grant funds to assist low-income households by paying for late home energy service payments and late household drinking water and wastewater services payments, and reconnection fees for households who have been disconnected from any type of service specified in this subsection due to nonpayment, if the related arrearages and disconnections occurred during the public health emergency period.(g)State agreements(1)Home energy service providersTo the maximum extent practicable, a State that receives a grant under this section shall enter into agreements with home energy service providers, local governments, nonprofit organizations associated with providing home energy services to rural and small communities, and Indian Tribes, to assist in identifying low-income households and to carry out this section.(2)Household drinking water and wastewater services providersTo the maximum extent practicable, a State that receives a grant under this section shall enter into agreements with public water systems, municipalities, nonprofit organizations associated with providing household drinking water and wastewater services to rural and small communities, and Indian Tribes, to assist in identifying low-income households and to carry out this section.(h)Determination of low-Income householdsIn determining whether a household in a State or under the jurisdiction of an Indian Tribe is considered low-income for the purposes of this Act, the State or Indian Tribe shall—(1)ensure that, at a minimum, all households with a household income at or below 200 percent of the Federal poverty line are included as low-income households;(2)ensure that households already eligible for assistance under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) are included as low-income households; and(3)consider households that have not previously received assistance under the Low-Income Home Energy Assistance Act of 1981 in the same manner as households that have previously received such assistance. (i)AuditsThe Secretary shall require each State and Indian Tribe receiving a grant under subsection (b) to undertake periodic audits and evaluations of expenditures made by such State or Indian Tribe pursuant to this section.(j)Reports to CongressThe Secretary shall prepare reports on the results of activities carried out pursuant to this section and submit the reports to Congress—(1)not later than 1 year after the date of enactment of this Act; and(2)upon disbursement of all funds appropriated to carry out this section.(k)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section—(A)$10,000,000,000 for grant funds and administration relating to assistance for home energy service; and (B)$10,000,000,000 for grant funds and administration relating to assistance for household drinking water and wastewater services. (2)AvailabilitySums appropriated under paragraph (1) shall remain available until expended. 6.Business landlord oversight(a)Congressional oversight commissionSection 4020 of the CARES Act (15 U.S.C. 9055) is amended—(1)in subsection (b)(2)(A), by adding at the end the following:(v)The use of rental property assistance received by entities under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) or other Federal Government relief assistance under this subtitle.; and(2)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking 5 and inserting 9; and(ii)in subparagraphs (A) through (D), strike 1 each place the term appears and insert 2; and (B)by adding at the end the following:(8)QualificationsNot fewer than 2 of the 8 members appointed under subparagraphs (A) through (D) shall be from a group that has been historically underrepresented or disproportionately negatively impacted by the Coronavirus disease 2019 (COVID–19), and not fewer than 1 of those 8 members shall be a woman..(b)Prohibition on use of Federal COVID-Relief loans or grants To buy distressed mortgages, foreclosed properties, or real-Estate-Owned propertiesExcept with respect to a nonprofit organization or a local, mission-focused affordable housing developer, a business entity shall not use the proceeds of any loan or grant received under this Act or the CARES Act (Public Law 116–136), or any amendments made under those Acts, to purchase distressed mortgages, foreclosed properties, or real-estate-owned properties.(c)Rent arrearsIf a landlord receives Federal funds under subtitle IV of the CARES Act (Public Law 116–136) that are used to cover rent arrears during the period beginning on March 27, 2020, and ending on December 31, 2020, the landlord may not collect rent arrears from tenants that were received upon the expiration of applicable Federal and State eviction and foreclosure moratoriums relating to the COVID–19 pandemic, including under sections 4022 and 4024 of the CARES Act (15 U.S.C. 9056, 9058).